Filed 10/23/20 P. v. Vansickle CA1/5


            NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



      IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,
            Plaintiff and Respondent,                            A156274

 v.                                                              (Contra Costa County
 AARON VANSICKLE,                                                Super. Ct. No. 5-181285-8)
            Defendant and Appellant.


        Aaron Vansickle appeals his conviction for residential burglary
under Penal Code section 459,1 asserting that the trial court erred in
admitting evidence of his co-defendant’s prior burglary conviction; in
denying his motion to sever his trial from his co-defendant’s; in
excluding evidence of his spontaneous exculpatory statement; and in
giving two jury instructions. Because we conclude his contentions lack
merit, we affirm.




        1   Undesignated statutory references are to the Penal Code.
                                                    1
                             BACKGROUND
                                   A.
      Two days after a fire badly damaged a house in Walnut Creek, a
neighbor called police late at night and reported hearing a window
breaking at the house.
      Police caught Vansickle’s co-defendant, Travis Henry, as he
emerged from the garage through a broken window. Henry was
carrying a backpack containing tools, flashlights, cell phones, and drug
paraphernalia. In his pockets police found jewelry and other items
taken from the house. He said that he and Vansickle had taken public
transit from San Francisco to Walnut Creek.
      The officers then searched the house with a police dog. They
announced themselves loudly and warned that they were going to
release the dog and that the dog may bite. In a bedroom, they found
evidence that someone had rummaged through dresser drawers
containing jewelry.
      In another bedroom, they found Vansickle lying in a pile of
clothes, under a blanket. The floor, clothes, and blanket were sopping
wet. Debris, ash, and insulation had fallen on most surfaces of the
bedroom. When the officers yelled at Vansickle to show his hands, he
reacted slowly and kept his eyes closed, as if he’d been sleeping. The
dog bit Vansickle, which caused him to scream, and he exclaimed that
he was “just looking for a place to sleep.” He was wearing a glove on
one hand and had a backpack that contained jewelry and other items
from the house. He also had a headlamp, mask, and cell phone.




                                   2
                                    B.
       Over both defendants’ objection, the trial court granted the
prosecution’s motion to admit evidence concerning a prior burglary
conviction Henry suffered. The court also denied Vansickle’s motion to
sever his trial from Henry’s. In addition, the court granted the
prosecution’s motion to exclude a portion of an officer’s body camera
footage depicting Vansickle’s cries of pain and statements in the
immediate aftermath of the dog bite.
       At trial, Vansickle argued that the prosecution failed to meet its
burden of proving the elements of burglary because he went to the
house to find a place to sleep and had no intent to steal anything when
he first entered the house. (See, e.g., People v. Holt (1997) 15 Cal.4th
619, 669 (Holt) [“The People must establish that a burglary defendant
entered the premises with the intent to commit a felony or theft.”].)
                               DISCUSSION
                                    A.
              Co-defendant’s Prior Uncharged Offense
       Vansickle contends that his conviction must be reversed because
the trial court erred in admitting his co-defendant’s prior burglary
conviction. Applying the abuse of discretion standard (People v. Harris
(2013) 57 Cal.4th 804, 841 (Harris)), we conclude the trial court did not
err.
       The prosecution sought admission of Henry’s prior burglary
offense as evidence of his intent to commit a theft when he broke into
the Walnut Creek house. The prosecution’s motion alleged that in 2016
Henry entered the garage of a residential apartment building in San
Francisco with two accomplices and removed a bicycle locked to the


                                     3
wall by unscrewing a metal bracket. The police arrested Henry outside
the building shortly thereafter with the bicycle as well as burglary tools
in his possession.
      Evidence that a person committed a crime is generally
inadmissible to prove that the person has a propensity or disposition to
engage in criminal conduct. (Evid. Code, § 1101, subd. (a).) But
evidence of uncharged crimes may be admissible to prove other
material facts, such as a person’s identity or intent. (Harris, supra, 57
Cal.4th at p. 841; Evid. Code, § 1101, subd. (b).)
      Here, evidence of Henry’s prior burglary offense was indisputably
material on the question of his intent at the time he entered the
Walnut Creek house because it was the central dispute at trial. (See
People v. Robbins (1988) 45 Cal.3d 867, 879 (Robbins).) Our Supreme
Court has explained “ ‘that if a person acts similarly in similar
situations, he probably harbors the same intent in each instance’
[citations], and that such prior conduct may be relevant circumstantial
evidence of the actor’s most recent intent.” (Id.)
      Vansickle contends that the prior offense was too dissimilar to
serve as evidence of Henry’s intent in the present case. However,
compared to other permissible uses of prior acts, only the “
‘least degree of similarity’ ” between the prior act and the charged
offense is required to prove intent. (Harris, supra, 57 Cal.4th at p.
841.) “[T]o be admissible to prove intent, the uncharged conduct must
be sufficiently similar” to support an inference that the defendant likely
had the same intent in both instances. (People v. Ewoldt (1994) 7
Cal.4th 380, 402.)




                                     4
      The facts underlying Henry’s prior burglary conviction were
sufficiently similar to prove intent here. Although the two incidents
occurred in different locations, and one involved an apartment building
while the other involved an unoccupied house, both involved Henry’s
unauthorized entry into a residential garage while in possession of
burglary tools. In both instances, Henry possessed property he had
taken from the dwelling when he was apprehended; he took a bicycle in
the San Francisco incident, and he took a brooch and bracelet in this
case. If the jury concluded Henry had an intent to commit theft in the
San Francisco burglary, it could reasonably conclude that he similarly
intended to commit theft when he broke into the Walnut Creek house.
(See, e.g., People v. Rocha (2013) 221 Cal.App.4th 1385, 1395-1396 [two
burglary offenses sufficiently similar for purposes of intent where both
involved nonconsensual entry into residential garages belonging to
strangers, although there were also distinctions between the
incidents].) The trial court’s decision to admit the evidence was not an
abuse of discretion merely because the two offenses were not identical
or the similarities were not distinctive. (See Harris, supra, 57 Cal.4th
at p. 842 [other burglary offense was relevant to intent even though
“the crimes were not identical”].)
      Finally, we disagree with Vansickle’s contention that the trial
court abused its discretion in declining to exclude evidence of Henry’s
prior burglary conviction because the evidence was more prejudicial
than probative. (See Evid. Code, § 352.) The facts of the San Francisco
burglary were not particularly inflammatory. (See Harris, supra, 57
Cal.4th at p. 842.) Nor was there a danger that the jury would be
prejudiced against Vansickle for associating with a criminal. The trial


                                     5
court instructed the jury that it may consider the evidence for the
limited purpose of deciding whether Henry acted with intent to commit
theft, that it could not consider this evidence for any other purpose, and
that it may not “conclude from this evidence that the defendant has a
bad character or is disposed to commit crime.” The court further
instructed that the jury “must separately consider the evidence as it
applies to each defendant” and that it “must decide each charge for
each defendant separately.” We presume the jury followed the
instructions. (Harris, supra, 57 Cal.4th at p. 842.)
                                     B.
                           Severance Motion
      Vansickle asserts that the trial court erred in denying his motion
to sever his case from his co-defendant’s because his prejudicial
association with Henry, a convicted burglar, undermined his defense.
We find no abuse of discretion. (See People v. Sanchez (2016) 63
Cal.4th 411, 464 (Sanchez) [“We review the court’s denial of severance
for abuse of discretion based on the facts as of the time of the ruling.”].)
      When two defendants are jointly charged with a crime, section
1098 states “they must be tried jointly, unless the court order[s]
separate trials.” (See People v. Coffman & Marlow (2004) 34 Cal.4th 1,
40 (Coffman & Marlow) [defendants charged with common crimes
involving common events and victims present “a ‘ “classic case’ ” for a
joint trial”].) The court has discretion to order separate trials if there
may be prejudice to a defendant, such as guilt-by-association with a co-
defendant. (Sanchez, supra, 63 Cal.4th at p. 464.) As our Supreme
Court has explained, “[p]rejudicial association might exist if ‘the
characteristics or culpability of one or more defendants [is] such that


                                     6
the jury will find the remaining defendants guilty simply because of
their association with a reprehensible person, rather than assessing
each defendant’s individual guilt of the crimes at issue. ’ ” (Ibid.)
      Here, the trial court acted within its discretion. Henry’s prior
burglary conviction was unlikely to cause the jury to convict Vansickle
based solely on his association with Henry. As noted, the
circumstances of Henry’s prior conviction – involving theft of a bicycle
from a residential garage – were not especially inflammatory.
Vansickle did not dispute that he broke into the house or that he
possessed stolen property. The trial court could thus reasonably
conclude that the jury was unlikely to find Vansickle guilty by
association, given his direct role. (See, e.g., People v. Bryant, Smith
and Wheeler (2014) 60 Cal.4th 335, 383 (Bryant, Smith and Wheeler)
[concluding jury was unlikely to have found the defendants guilty by
association where there was “ample evidence” of each defendant’s role
in the crimes.) Moreover, the court further limited the risk of prejudice
by instructing the jury that Henry’s prior conviction applied to Henry
alone. (See Coffman & Marlow, supra, 34 Cal.4th at p. 40; Bryant,
Smith and Wheeler, supra, 60 Cal.4th at p. 381 [“Jurors are expected to
follow instructions in limiting evidence to its proper function[.]”].)
      Neither do we agree with Vansickle’s contention that even if the
court properly denied the pre-trial motion, the trial that actually
resulted was grossly unfair. (See, e.g., People v. Hajek & Vo (2014) 58
Cal.4th 1144, 1172-1173 (Hajek & Vo), abrogated on other grounds
by People v. Rangel (2016) 62 Cal.4th 1192.) Vansickle incorrectly
suggests that severance was required merely because evidence that
would have been inadmissible had he been tried separately was


                                     7
introduced in his joint trial with Henry. As our Supreme Court has
explained, “the issue is not whether a theoretical separate trial of one
defendant would have been different, but whether the joint trial that
actually occurred was in some manner prejudicially unfair or
unreliable.” (Bryant, Smith and Wheeler, 60 Cal.4th at p. 381.)
      Finally, Vansickle suggests the prosecutor confused the jury by
failing to “distinguish the evidence as to each defendant in any
manner.” We have reviewed the record and disagree with Vansickle’s
characterization. The prosecutor presented the jury with an
independent basis to conclude that Vansickle was guilty, apart from his
association with Henry or any propensity to steal, and Vansickle’s trial
was not unfair, let alone grossly unfair. (See Hajek & Vo, supra, 58
Cal.4th at p. 1174.)
                                    C.
    Exclusion of video of spontaneous exculpatory statement
      Vansickle contends that the trial court abused its discretion
under Evidence Code section 352 in excluding body camera footage
containing an exculpatory statement he made while screaming and
crying in pain from the dog bite. We disagree.
      In the trial court, Vansickle sought admission of video footage
depicting his statements after he was bitten by a police dog. The 40-
second video clip shows a close-up image of Vansickle’s arm covered in
blood, while he is heard crying and screaming and the dog barks
repeatedly. Near the end of the clip, Vansickle can be heard saying, “I
was just looking for a place to sleep, man.” The court gave Vansickle
the opportunity to edit the video to attempt to reduce any prejudicial
effect, viewed the edited video clip, and also considered whether to


                                    8
admit the audio portion of the same clip without the visual. Vansickle
acknowledged that the footage was “quite graphic” and “could be
somewhat disturbing and emotional” but argued that the statement is
more credible when viewed as an impulsive reaction to the pain and
shock of the dog bite.
      The court excluded both the video and audio clips, explaining
that hearing the crying, “loud barking[,] and continual screaming” was
likely to have a “prejudicial and confusing effect” that “outweighs the
probative value” of the evidence under Evidence Code section 352. The
court also noted that the recording would improperly appeal to the
jury’s sympathies. However, the court allowed one of the officers to
testify about what happened, and the officer explained that after the
police dog bit him, Vansickle was crying, distraught, and upset. The
officer initially testified that Vansickle then stated he was “trying to
sleep,” but clarified after reviewing the body camera footage that
Vansickle said he was “just looking for a place to sleep.”
      After reviewing the video and audio clips, we find no abuse of
discretion. A trial court may exclude evidence that could confuse the
jury or create an emotional bias against a party. (See Evid. Code, §
352; see also People v. Wright (1985) 39 Cal.3d 576, 585 (Wright)
[“undue prejudice” refers to “ ‘evidence which uniquely tends to evoke
an emotional bias against . . . [one party] as an individual and which
has very little effect on the issues’ ”].) Although the evidence was
material and probative of Vansickle’s intent when he entered the
house, it was also “graphic,” “disturbing,” and “emotional,” as
Vansickle’s counsel acknowledged below. The court reasonably
concluded that hearing Vansickle’s screams and seeing his bloody arm


                                     9
could confuse the jury about the circumstances of the arrest and
improperly provoke sympathy for Vansickle or prejudice against the
prosecution, considerations which substantially outweighed the
probative value of the evidence. (See Wright, supra, 39 Cal.3d at p. 585
[“the prosecution is accorded protection under Evidence Code section
352, similar to that of the defense, from the use of prejudicial evidence
with little probative value”]; see also People v. Wall (2017) 3 Cal.5th
1048, 1069 [“A trial court’s decision to admit or exclude evidence . . .
will not be disturbed unless there is a showing that the trial court acted
in an arbitrary, capricious, or absurd manner resulting in a miscarriage
of justice.”].)
       Neither did the exclusion of the evidence violate Vansickle’s
constitutional right to present his defense. Although hearing the audio
clip would have provided additional evidence for the jury to assess the
sincerity of the statement, as noted, the trial court permitted Vansickle
to introduce undisputed evidence concerning the fact of his statement
as well as its context. During closing argument, defense counsel
argued that Vansickle made the statement “in the moments after he
was bitten by the dog when he was under the stress of the situation, he
was crying, he was emotional, he was distraught and upset.”
Vansickle’s counsel urged the jury to conclude the statement was
truthful because under the circumstances, he did not have an
opportunity to reflect. (See People v. Ramos (1997) 15 Cal.4th 1133,
1176 [excluded evidence was not critical to defense, and defendant’s
right to put on a defense was not violated, where defendant was
permitted to introduce other comparable evidence on the same topic].)




                                    10
                                   D.
                         Instructional Error
      Vansickle contends that the trial court erred in giving two jury
instructions concerning false and misleading statements (CALCRIM
No. 362) and possession of recently stolen property (CALCRIM No.
376). We review the issue de novo (see People v. Mitchell (2019) 7
Cal.5th 561, 579) and find no error.
                                    1.
      Over a defense objection, the trial court instructed the jury,
pursuant to CALCRIM No. 362, as follows:
    If defendant Aaron Vansickle made a false or misleading
    statement before this trial relating to the charged crime,
    knowing the statement was false or intending to mislead, that
    conduct may show he was aware of his guilt of the crime and
    you may consider it in determining his guilt.· You may not
    consider the statement in deciding the other defendant’s guilt.

    If you conclude that the defendant made the statement, it is up
    to you to decide its meaning and importance. However,
    evidence that the defendant made such a statement cannot
    prove guilt by itself.

      Vansickle does not assert that the instruction misstated the law
but instead contends that the instruction was inapplicable because
there was no independent evidence that he spoke falsely when he said
he was only looking for a place to sleep. We disagree. All of the
evidence indicating that he went to the house intending to commit
burglary—including the glove, the mask, the headlamp, and the
backpack full of stolen property—is circumstantial evidence that his
statement was false or misleading. The jury could reasonably conclude
that Vansickle’s statement that his “only” purpose was to find a place


                                   11
to sleep was either false or misleading. (See People v. Kimble (1988) 44
Cal.3d 480, 498 [in determining whether a statement is false, jury may
consider physical evidence, testimony of other witnesses,
inconsistencies in defendant’s testimony, or any other prosecution
evidence].) On the other hand, as the conditional nature of the
instruction reflects, the jury was not required to conclude that
Vansickle’s statement was false or misleading. We find no error.
                                    2.
      Pursuant to CALCRIM No. 376, the trial court instructed the
jury that:
   If you conclude that a defendant knew he possessed property and
   you conclude that the property had, in fact, been recently stolen,
   you may not convict the defendant of burglary based on those
   facts alone. However, if you also find that supporting evidence
   tends to prove his guilt, then you may conclude that the evidence
   is sufficient to prove he committed burglary.

   The supporting evidence need only be slight and need not be
   enough by itself to prove guilt.· You may consider how, where and
   when the defendant possessed the property, along with any other
   relevant circumstances tending to prove his guilt of the burglary.

   Remember that you may not convict the defendant of any crime
   unless you are convinced that each fact essential to the
   conclusion that the defendant is guilty of that crime has been
   proved beyond a reasonable doubt.

      Vansickle asserts that the trial court erred in giving CALCRIM
No. 376 when his possession of the property was undisputed and his
defense was that he only formed the intent to steal after entering the
property. He contends the instruction improperly lessened the
prosecution’s burden of proof on the issue of intent and violated his due
process rights.

                                   12
      Vansickle is incorrect. The instruction is proper when there is
circumstantial evidence that the defendant intended to steal at the
time he entered the victim’s home. (People v. Johnson (1993)
6 Cal.4th 1, 36, overruled on other grounds in People v. Rogers (2006)
39 Cal.4th 826.) There is ample circumstantial evidence here—he
broke into the house at night; he brought a glove, a backpack, a
headlamp, and a mask; and he took several items from the house.
Moreover, it was implausible, to say the least, that Vansickle travelled
such a long distance—from San Francisco to Walnut Creek—with no
toiletries or extra clothes, just to sleep in a filthy room under a wet,
smelly blanket. As in Johnson, “the ultimate question whether or not a
burglary occurred, and the subsidiary question whether defendant
possessed the requisite preexisting intent to steal, were left to the jury
through the usual instructions regarding the elements of that offense.”
(Johnson, supra, 6 Cal.4th at p. 37.) Accordingly, we reject Vansickle’s
argument that the instruction improperly lessened the prosecution’s
burden of proof on intent.
                               DISPOSITION
      The judgment is affirmed.




                                     13
                                        _______________________
                                        BURNS, J.



We concur:




____________________________
SIMONS, ACTING P.J.




____________________________
REARDON, J.*




A156274




     * Judge of the Superior Court of Alameda County, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.

                                 14